t c memo united_states tax_court paresh m shah and rita p shah petitioners v commissioner of internal revenue respondent k dipal enterprises inc petitioner v commissioner of internal revenue respondent docket nos filed date paresh m shah and rita p shah pro sese paresh m shah an officer for k dipal enterprises inc alissa l vanderkooi and alicia a mazurek for respondent memorandum findings_of_fact and opinion buch judge petitioner paresh m shah engaged in various activities for which he neither sought nor derived any revenue yet he and his wife dr rita p shah claimed deductions for expenses that they attributed to those activities mr shah also operated k dipal enterprises inc k dipal a computer consulting business the internal_revenue_service irs disallowed some of the expenses that the shahs deducted personally or through k dipal because those expenses were wholly personal or because neither the shahs nor k dipal could substantiate them the irs also determined that k dipal did not report all of its income because taxpayers generally cannot deduct personal expenses and because the shahs and k dipal failed to substantiate expenses beyond those respondent allowed we sustain respondent’s determinations we also sustain respondent’s determinations of k dipal’s unreported income and the imposition of accuracy-related_penalties findings_of_fact mr shah and dr shah were married during and and filed joint federal_income_tax returns for those years sec_262 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar i dr shah’s activities dr shah works as an internist at michigan physicians group mr shah’s brother and sister are also doctors at michigan physicians group during and this group had at least seven physicians and five office locations ii mr shah’s activities mr shah participates in various activities both individually and through an entity k dipal including information_technology it consulting financial management and real_estate mr shah has a bachelor’s degree in chemical engineering and a master’s degree in computer science a it business operated through k dipal mr shah operates an it and computer consulting business and reported this both personally on a schedule c profit or loss from business and through a corporate entity k dipal k dipal has only one client michigan physicians group although k dipal does not have a contract it was the sole it service provider for michigan physicians group for and k dipal maintained michigan physicians group’s computer servers web site electronic medical records database computers printers software phones and other electronic office equipment for more than years mr shah was also involved in management database design data analysis and system design michigan physicians group paid k dipal dollar_figure per month for these services mr shah was k dipal’s only employee however his high-school-age daughter occasionally helped in addition k dipal paid for the services of one independent_contractor who helped maintain the equipment which was owned by michigan physicians group k dipal filed forms u s_corporation income_tax return for and b other it and computer consulting activities in addition to performing it services through k dipal mr shah did it work and computer consulting for michigan physicians group and some of his family members remotely from his home although mr shah testified that he had been trying to get it clients other than michigan physicians group and his family members for at least years he did not have any other clients and he neither sought nor received compensation_for the it services he performed from his home in his individual capacity the shahs reported all of the expenses related to the it and computer consulting activities that mr shah performed from home on schedules c of their personal returns instead of on k dipal’s corporate returns for the years in issue they also deducted other related expenses because k dipal did not reimburse mr shah for what he personally spent to support the business c financial management and investment consulting activities for more than years mr shah managed investment portfolios for his brother and his brother’s two children he also acted as an investment consultant to his family members and michigan physicians group on their various investments mr shah is not a licensed broker and does not have any clients except for his family members and michigan physicians group he has neither sought nor received compensation_for these activities the shahs reported expenses for these activities for each of the years in issue on their schedule c d rental property the shahs owned a rental property on woodward avenue in bloomfield hills michigan the woodward avenue property produced rental income during the years in issue and the shahs reported the expenses associated with this property on their personal return iii family and business_expenses reported on the shahs’ individual returns for and mr shah prepared the shahs’ form sec_1040 u s individual_income_tax_return and k dipal’s forms a unreimbursed employee_expenses the shahs claimed deductions for unreimbursed employee_expenses on their schedule a itemized_deductions of dollar_figure for and attached the corresponding form_2106 employee business_expenses the shahs reported the following expenses on their form vehicle travel meals and entertainment and various other business_expenses dr shah testified that these expenses were for her continuing medical education but no one recalled her ever seeking reimbursement from michigan physicians group the shahs did not provide any substantiation for these expenses to the court b it financial management and consulting activities the shahs reported the principal business activity on their schedules c for and as financial mgt it con this abbreviation stood for mr shah’s financial management it and consulting activities the shahs reported losses on their schedules c of dollar_figure for and dollar_figure for the only income that the shahs reported on schedule c was dollar_figure for and dollar_figure for the rental income from their woodward avenue property the shahs reported a total of dollar_figure in expenses on schedule c for and dollar_figure in expenses for for the following car and truck travel meals and entertainment advertising utilities interest legal and professional services commissions and fees supplies taxes and licenses other and depreciation and sec_179 the shahs grouped all of the schedule c expenses together the car and truck expenses that the shahs deducted related to the development of rental property buildings mr shah owned with his brother and to mr shah’s work for michigan physicians group when he drove between clinic locations the shahs reported these expenses on schedule c because mr shah was not reimbursed for them the shahs presented a report dated date that summarized the mileage for his cadillac cts for two weeks in date this report also showed car lease information service history and the vehicle’s mileage as of date date and date however this report did not show the mileage for each trip the times and dates driven the destinations or the business_purpose of each automobile use for and the shahs reported business travel_expenses of dollar_figure for and dollar_figure for but did not substantiate either the amounts of the expenses or the business purposes of the travel mr shah testified that the travel_expenses the shahs also reported expenses on forms expenses for business use of your home for the business use of their home for and respondent allowed deductions for these expenses in the notice_of_deficiency were for a trip mr shah took to chicago to obtain business advice from his brother a commercial and residential broker the shahs reported meals and entertainment_expenses that related to meals they had with members of their extended family who either worked for michigan physicians group or who were otherwise connected with mr shah’s activities the shahs did not provide any documents to substantiate either the amounts or the business_purpose of these expenses although mr shah testified that the advertising expenses the shahs reported related to the advertising and web site development of his various activities the shahs did not provide any documents to substantiate these expenses similarly the shahs reported other expenses on schedules c that were further described on the returns as books magazines education but they did not provide any documents to substantiate these expenses the shahs did not describe the utility expenses reported on schedules c nor did they provide any documents to substantiate them these amounts presumably related to utilities for the shahs’ personal_residence the shahs did not offer any documents to substantiate the interest legal and professional services commissions and fees supplies or taxes and licenses expenses additionally the shahs did not substantiate their claimed depreciation and sec_179 expenses indeed at trial mr shah was not sure whether these expenses were for the shahs’ woodward avenue property or for another property in troy michigan c rental property the shahs rented out their woodward avenue property for and however they reported that they placed it into service on date consequently they included a schedule e supplemental income and loss only with their return the shahs reported rental income of dollar_figure for and dollar_figure for on their schedules c and for they duplicated the dollar_figure of income on schedule e the shahs reported expenses of dollar_figure on their schedule e for the following items advertising cleaning and maintenance commissions legal and other professional fees mortgage interest repairs supplies taxes utilities and depreciation these expenses resulted in a schedule e rental real_estate loss of dollar_figure for however the shahs did not provide any documents to substantiate these expenses iv family and business_expenses reported on k dipal’s corporate returns k dipal reported net losses on its and forms of dollar_figure and dollar_figure respectively despite gross_receipts for both years of more than dollar_figure the returns list k dipal’s business activities as computer or it related_services and consulting and management and list mr shah as the owner of of the voting_stock of k dipal k dipal deducted expenses for the following categories of items taxes and licenses interest salaries and wages repairs and maintenance advertising pension and profit sharing and other k dipal did not provide any documents to substantiate the taxes and licenses interest salaries and wages repairs and maintenance advertising or pension and profit-sharing expenses k dipal reported other expenses of dollar_figure for and dollar_figure for mr shah referred to these expenses as fringe_benefits that k dipal provided to him and his family members k dipal further itemized these other expenses on its returns into the following categories training and education computer services and supplies gifts meals and entertainment legal and professional services utilities accounting auto and truck bank charges dues and subscriptions insurance laundry and cleaning outside services and independent contractors parking fees and tolls postage supplies telephone and travel k dipal did not provide any documents to support these expenses other than a summary exhibit but trial testimony further explained these other expenses as part of the other expenses k dipal reported training and continuing education expenses for high school tuition payments made to detroit country day school for the shahs’ daughter the shahs’ daughter helped with filing computer work quicken data entry and posting mr shah called the tuition payments like many of the other k dipal deductions a fringe benefit for his daughter however their daughter was not paid a salary and did not include these tuition payments as income on a personal income_tax return and as previously noted k dipal did not offer any documents to substantiate these expenses other items k dipal included in other expenses were computer services and supplies expenses these expenses were for computer equipment at the shahs’ residence and mr shah used this equipment to remotely support michigan physicians group k dipal did not offer any documents to substantiate these expenses also part of the other expenses k dipal reported were gift and meal expenses because k dipal did business with mr shah’s family members it deducted costs for gifts that mr shah gave to his family members and for family meals although the shahs testified that these meals were business meetings where michigan physicians group’s it issues were discussed k dipal did not offer any documents to substantiate these expenses or to support the business nature of these meals for k dipal reported legal and professional services expenses but did not provide any explanation for them k dipal did not have any contracts for the years in issue with any attorneys or professionals that would account for these expenses nor did k dipal provide any documents to substantiate them further k dipal reported utility expenses for cable tv gas water and electricity for the shahs’ personal_residence as part of the other expenses category these expenses were for the entire home not just the 880-square-foot portion that the shahs had reported as a home_office on their personal returns k dipal did not offer any documents to substantiate these expenses k dipal did not present any evidence to the court regarding the additional items categorized on its returns as other expenses accounting auto and truck bank charges dues and subscriptions insurance laundry and cleaning outside services and independent contractors parking fees and tolls postage supplies telephone and travel at trial mr shah presented a two-page summary for k dipal for the years in issue dated date that he had produced using quicken software mr shah testified that he had imported the bank account information into quicken and then used quicken to generate this summary the summary showed totals for k dipal’s expenses separated by categories examples of the items on the quicken summary were lawn mowing and landscape education medical household miscellaneous home repair retail purchases travel meals and entertainment automobile it equipment it utilities gifts and payroll service charge expenses mr shah did not present any of the source documents underlying this summary at trial v irs examination the irs audited the shahs’ individual returns and k dipal’s corporate returns making adjustments for both and a shahs’ individual audit respondent sent a notice_of_deficiency on date to the shahs for and that determined the following deficiencies and penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number in the notice respondent disallowed most of the schedules a c and e expense deductions on the shahs’ individual returns determined accuracy-related_penalties and made other computational adjustments b k dipal corporate audit respondent issued k dipal a notice_of_deficiency on date for and in the notice respondent made the following adjustments increased k dipal’s income disallowed many of k dipal’s deductions allowed k dipal additional deductions for salaries and wages paid during and determined accuracy-related_penalties under sec_6662 respondent adjusted k dipal’s income using a bank_deposits analysis that showed additional receipts of dollar_figure for and dollar_figure for on the basis of additional unreported interest and dividends k dipal received after the notice was issued mr shah provided respondent with additional documents to support a portion of k dipal’s claimed deductions disallowed in the notice_of_deficiency on the basis of these documents respondent sent a letter to k dipal dated date allowing k dipal additional deductions in the other expense category beyond those allowed in the notice_of_deficiency and in its petition k dipal stated that it agreed to respondent’s adjustments of dollar_figure for and dollar_figure for for dividends received and a dollar_figure adjustment to interest_income for reflecting a decrease in k dipal’s overall deficiency in the date letter respondent asserted the following deficiencies and penalties for k dipal year deficiency dollar_figure big_number vi tax_court proceedings penalty sec_6662 dollar_figure big_number both the shahs and k dipal timely petitioned the shahs resided in michigan and k dipal’s principal_place_of_business was in michigan at the time they petitioned the court consolidated the cases for trial briefing and opinion at trial k dipal made two concessions k dipal agreed to respondent’s determination that it was entitled to deductions for taxes and licenses expenses of only dollar_figure for and dollar_figure for k dipal also agreed to respondent’s determination that it was entitled to deductions for interest_expenses of only dollar_figure and dollar_figure for years and respectively this letter included a revised form_4549 income_tax examination changes and a revised form 886-a explanations of items in addition to taking into account the supplemental information the revised forms corrected errors in how the numbers were presented on the form 886-a the notice_of_deficiency dated date issued to k dipal determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for and a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for the issues remaining for consideration are whether the shahs are entitled to schedule a c and e expense deductions that respondent disallowed whether k dipal had additional unreported income whether k dipal is entitled to the business_expense deductions that respondent disallowed and whether the shahs and k dipal are liable for the accuracy-related_penalties that respondent determined under sec_6662 opinion the shahs directly and through k dipal deducted personal expenses and to the extent any of their disallowed expenses may have been deductible they failed to substantiate them i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the burden may shift to the commissioner under sec_7491 if the taxpayer has complied with the necessary substantiation requirements and has maintained all records and cooperated with reasonable requests by the commissioner regarding information and documents neither the shahs nor k dipal has adequately substantiated the expenses in issue additionally neither the shahs nor k dipal rule a 290_us_111 asserts that the burden should shift to respondent as a result the burden remains on the shahs and k dipal in the case of unreported income before the commissioner can rely on the presumption of correctness he must lay a minimal evidentiary foundation linking the taxpayer to the income-producing activity once the commissioner sufficiently connects the taxpayer with the unreported income then the taxpayer bears the burden of proving that the commissioner’s determination of unreported income is wrong income_tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction further the taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax dollar_figure e g 909_f2d_915 6th cir 596_f2d_358 9th cir rev’g 67_tc_672 96_tc_858 aff’d 959_f2d_16 2d cir 503_us_79 see also rule a sec_6001 ii deductions the code allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business ordinary expenses are those transactions that are of common or frequent occurrence in the type of business involved necessary expenses are appropriate and helpful to the development of the taxpayer’s businessdollar_figure taxpayers are not allowed deductions for personal living or family_expenses except where specifically allowed in the code and where deductions are allowable taxpayers must maintain sufficient records to establish their claimed deductions retain these records for as long as the contents may become material and keep these records available for inspectiondollar_figure sec_274 requires strict substantiation of certain expenses such expenses include those relating to travel meals and entertainment gifts and listed sec_162 308_us_488 welch v helvering u s pincite sec_262 sec_6001 sec_1_6001-1 e income_tax regs property under sec_280f for the years in issue listed_property included passenger automobiles any other_property used as a means of transportation any property of a type generally used for purposes of entertainment recreation or amusement computers and cellular telephones to comply with the strict substantiation rules the taxpayer must have adequate_records or sufficient evidence corroborating the taxpayer’s own statement to substantiate the amount of the expense the time and the place the expense was paid_or_incurred the business_purpose of the expense and the business relationship of the taxpayer to any others benefited by the expense to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expendituredollar_figure sec_274 sec_280f cellular telephones are not listed_property for tax years beginning after date sec_274 sec_1_274-5t temporary income_tax regs fed reg date under cohan v commissioner the court may approximate the amount of an expense in some instances if the taxpayer can establish a deductible expense but cannot substantiate the precise amount however the taxpayer must provide some basis for that estimate in addition the court is precluded from making estimates with regard to expenses that are subject_to the strict substantiation requirements under sec_274dollar_figure iii schedule a unreimbursed employee_expenses we have held that an individual may be in the trade_or_business of being an employee and that ordinary and necessary expenses_incurred in that trade_or_business are deductible under sec_162 however a deduction is not allowed if the employee is entitled to reimbursement from his or her employer but does not 39_f2d_540 2d cir 85_tc_731 73_tc_1081 sec_1_274-5t temporary income_tax regs fed reg date 65_tc_862 request reimbursement and as previously stated the employee must substantiate the expensedollar_figure the shahs claimed a deduction for unreimbursed employee_expenses for continuing medical education for on their schedule a however they did not provide any documents to substantiate these expenses further employees of michigan physicians group were entitled to reimbursement for reasonable business_expenses but there is no evidence that dr shah ever sought reimbursement therefore because the shahs did not meet their burden and because dr shah did not request reimbursement from her employer the shahs are not entitled to this deduction iv schedule c activities the shahs claimed deductions for losses on schedules c for and relating to financial management it and consulting activities of mr shah and they are not allowable for two reasons first the shahs failed to substantiate either that they paid the expenses or the business nature of the expenses in 79_tc_1 see also 788_f2d_1406 aff’g tcmemo_1984_533 sec_6001 sec_1_6001-1 income_tax regs addition the claimed expenses are not allowable as deductions because these activities were not engaged in for profit a lack of substantiation not only must business_expenses be ordinary and necessary but they also must be substantiated in order to be deductible the shahs failed to substantiate any of the expenses not allowed as deductions by respondent and many were personal and nondeductible the shahs deducted expenses on schedules c for car and truck travel meals and entertainment business use of home advertising utilities interest legal and professional services commissions and fees supplies taxes and licenses other and depreciation and sec_179 the shahs grouped all of the schedule c expenses together for mr shah’s financial management it and consulting activities and with limited exceptions there was not sufficient evidence to determine which expense related to a corresponding specific business activity the car and truck expenses that the shahs deducted were not strictly substantiated under sec_274 to comply with the strict substantiation rules as previously discussed respondent allowed deductions for the business use of home expenses for and in full the taxpayer must have adequate_records or sufficient evidence corroborating the taxpayer’s own statement to substantiate the amount of the expense the time and the place the expense was paid_or_incurred the business_purpose of the expense and the business relationship of the taxpayer to any others benefited by the expense to substantiate by adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expenditure the shahs did not maintain adequate_records the only document they offered to substantiate these expenses was a noncontemporaneous report that summarized two weeks of mileage this evidence is not sufficient substantiation under sec_274 further the shahs did not show that these expenses were for business and not personal_use we agree with respondent’s disallowance of deductions for these items similarly the shahs did not substantiate their travel_expenses at trial mr shah stated that the travel related to a trip to chicago however the shahs did not provide any documents to the court to support these expenses for either sec_274 sec_1_274-5t temporary income_tax regs supra year and they offered no testimony about the travel accordingly the shahs failed to meet their burden of proving that they could deduct these items additionally we find that the shahs are not entitled to deductions for the meals and entertainment_expenses that respondent disallowed the shahs testified that these expenses were for family meals where business was discussed these expenses must be strictly substantiated as business_expenses which the shahs failed to do therefore the shahs did not meet their burden of proving that they could deduct these items for the advertising other interest and depreciation and sec_179 expenses although there was a limited explanation of what these items related to the shahs did not produce any documents such as canceled checks receipts credit card statements or invoices to substantiate these expenses further there is insufficient information in the record for us to estimate under cohan and thus the shahs did not meet their burden of proving that they could deduct these expenses see 877_f2d_624 7th cir finding no duty to estimate under cohan if taxpayers have no documents to support their deductions and documents could easily have been produced aff’g tcmemo_1987_295 finally the shahs did not provide any evidence substantiating the utilities legal and professional services commissions and fees supplies and taxes and licenses expenses that they reported consequently they failed to meet their burden of proving that they could deduct these items b sec_183 for-profit requirement under sec_183 in general taxpayers may deduct only expenses associated with activities that they engaged in for profit taxpayers bear the burden of establishing that their endeavor was entered into or conducted with the intention of making a profit profit is defined as economic profit independent of tax savings the regulations under sec_183 provide nine factors that we use to determine whether an activity is engaged in for profit the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer’s advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on 63_tc_375 86_tc_1326 sec_1_183-2 income_tax regs other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation these nine factors are not an exclusive list and no one factor is determinative the court gives more weight to objective facts than to the taxpayer’s mere statement of intent when it decides whether the taxpayer intends to make a profit our analysis of the for-profit requirement could begin and end with this single fact according to mr shah’s own testimony he neither sought nor received compensation_for any of his schedule c activities there was no intent to make money rather his intent for most of these activities was to provide services to family members and to deduct family_expenses we nonetheless look to the specific factors manner in which activity is conducted under this first factor we focus on whether the taxpayer operated the activity in a businesslike manner the court looks at whether the sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs 94_tc_41 taxpayer maintained complete and accurate books_and_records whether the activity was conducted in a manner substantially_similar to other comparable businesses which are profitable and whether changes were attempted in order to improve profitability our finding that the taxpayer did conduct the activity in a businesslike manner supports an assertion that the activity was engaged in for profit here we find that mr shah did not operate his schedule c activities in a businesslike manner although mr shah’s testimony that he used quicken software to keep track of his expenses reflects some basic business formality the shahs did not substantiate any expenses beyond mr shah’s compiled summary mr shah testified that he had created a web site and a business model to attract new clients but after at least years of activity his only clients were family members and michigan physicians group further his neither seeking nor receiving compensation_for his services from family members is not consistent with operating in a businesslike manner therefore this factor weighs against finding that mr shah intended to make a profit from his schedule c activities 72_tc_659 the shahs reference lewenhaupt v commissioner when they write in their answering brief a ll those business activities have been considerable regular and continuous with business plans for all the products services listed on my web sites sic lewenhaupt held that the scope of the activities must be considerable continuous and regular for the court to conclude that the taxpayer was engaged in a trade_or_business lewenhaupt does not help the shahs because they offered insufficient proof that mr shah’s schedule c activities were considerable continuous and regular such that we would conclude he was engaged in a trade_or_business despite the fact that mr shah was engaged in the activities for many years no evidence establishes that his schedule c activities were for profit 20_tc_151 aff’d 221_f2d_227 9th cir lewenhaupt v commissioner t c pincite expertise a taxpayer’s studying accepted business economic and scientific practices in the particular field indicates a profit_motive the taxpayer’s consulting other people who are experts in the area points to profit intent as well mr shah had varying expertise in his schedule c activities mr shah had expertise in the it and computer consulting field because of his advanced degree in computer science which complemented his management database design data analysis and system design activities the feedback mr shah received from the doctors at michigan physicians group about what computer_software worked best for patient data entry and recordkeeping also added to his expertise however mr shah had no expertise in financial management or investment consulting he was not licensed nor was there any evidence in the record that he had spent extensive time studying financial markets investing or real_estate on balance we find that this factor does not support a finding that his schedule c activities were for profit time and effort under this factor the court looks to see how much time the taxpayer devotes to the activity and whether it has substantial personal or recreational sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs aspects other relevant inquiries are whether the taxpayer withdraws from another activity to devote more time to the activity in question finally if the taxpayer employs other qualified people to do the work then the fact that the taxpayer does not personally devote substantial amounts of time to the activity does not weigh against our finding a profit motivedollar_figure the shahs did not present sufficient evidence to show that mr shah’s time and effort support finding that his schedule c activities were for profit specifically there is nothing in the record that allows us to determine how much time mr shah spent working in his individual capacity for the it activities he reported on his schedule c further it is unclear from the record how much time and effort he spent on financial management and consulting because of the lack of evidence this factor fails to support a conclusion that his schedule c activities were for profit expectation of asset appreciation a taxpayer’s reasonable expectation that the assets used to further the activity will appreciate over time can show a profit-making intent despite no sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs current_year profits however appreciation projections based on an assumption that would have been used by only the most incorrigible optimist point to the lack of a profit motivedollar_figure there is not sufficient evidence on the record to determine what assets mr shah had that specifically related to his schedule c activities nor is there sufficient evidence to determine whether mr shah expected these assets to appreciate over time accordingly we cannot conclude that this factor supports a finding of a for-profit motive success in other activities if the taxpayer has previously turned a similar activity around and made it profitable then this is another indicator that the taxpayer’s current activity is for profit even if it is currently generating lossesdollar_figure mr shah was not successful in other activities mr shah’s schedule c it activities were similar to k dipal’s activities which generated losses further he was not successful in other activities similar to his schedule c endeavors because sec_1_183-2 income_tax regs rodriguez v commissioner tcmemo_2013_221 at citing swigert v commissioner tcmemo_1982_500 and wittstruck v commissioner tcmemo_1980_62 aff’d 645_f2d_618 8th cir sec_1_183-2 income_tax regs they all had generated losses as well therefore we conclude that this factor weighs against finding that he was engaged in the schedule c activities for profit history of income or losses the regulations provide that a series of years in which net_income was realized would of course be strong evidence that the activity is engaged in for profit similarly a series of years of net losses would show that the taxpayer was not engaged in the activity for profit however if losses are due to unforeseen circumstances or are within a startup_period where losses are customarily necessary to generate future profitability this is not a factor that weighs against finding a for-profit intent mr shah testified that he had been performing these schedule c activities for at least years and has never been paid for them indeed he never sought or received compensation_for them therefore because these activities have a history sec_1_183-2 income_tax regs see wittstruck v commissioner tcmemo_1980_62 continued retention of the activity after any reasonable hope of profit has clearly been ruled out makes it very difficult for us to find a good_faith expectation of profit sec_1_183-2 income_tax regs engdahl v commissioner 72_tc_49 pincite of generating losses this factor weighs against finding that mr shah intended to earn a profit amount of occasional profits under this factor we compare the amount of profits earned over time in relation to the amount of losses investment and value of the assets if a taxpayer’s activity generates large losses over a long period with only an occasional small profit this shows that the activity was not engaged in for profit if a taxpayer’s only profits are a minimal amount then this profit bears little weight in establishing a primary profit_motive however substantial occasional profits with only small losses over time show that the taxpayer intended to make a profitdollar_figure as previously stated for at least years mr shah’s schedule c activities have not generated any revenue because he neither sought nor received compensation_for these services thus because there is not a record of any sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs akey v commissioner tcmemo_2014_211 at sec_1_183-2 income_tax regs occasional profits from these listed schedule c activities we find that this factor weighs against determining that he engaged in these activities for profit the shahs mention sabelis v commissioner in their answering brief presumably to show that mr shah’s schedule c activities were for profit the shahs did not include any analysis in their brief however they may have made reference to sabelis for its proposition that a taxpayer’s activities can still be for profit despite not generating net_income if there was profit potential sabelis does not help the shahs the financial management it and consulting activities were done as unpaid favors for family members mr shah testified that he had been engaged in those activities for more than years and that he neither sought nor earned compensation accordingly these facts do not show that his schedule c activities had profit potential financial situation if the taxpayer does not have substantial income or capital from sources other than an activity this may indicate that the activity is engaged in for profit conversely our finding that the taxpayer has other substantial source sec_54 37_tc_1058 giles v commissioner tcmemo_2005_28 slip op pincite of income could weigh against our finding a for-profit activity this is particularly true if we find that this activity’s losses provide substantial tax benefits to the taxpayer or if there are personal or recreational aspects to the activitydollar_figure we find that the eighth factor weighs against mr shah as well dr shah earned_income as a physician that the shahs used to support their family_expenses her wages were a substantial source_of_income for their family whereas mr shah’s schedule c activities generated losses that offset dr shah’s income thus this factor weighs against finding that these activities were for profit personal pleasure or recreation the regulations provide that a profit motiv e may be indicated where an activity lacks any appeal other than profit but an exclusive intention of deriving a profit is not requireddollar_figure we cannot conclude that these activities lack any appeal other than profit nor can we conclude from the record that mr shah’s intent was to derive a profit 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs although these activities are not typically the kind of activities that would reasonably be said to be predominantly for personal pleasure or recreation there is insufficient evidence to make a conclusive determination therefore we cannot conclude that this factor supports a finding of a for-profit intent overall we conclude that mr shah’s schedule c activities were not for profit because they do not satisfy the for-profit requirements under sec_1 b income_tax regs unless otherwise allowable any expenses associated with these activities would be deductible only to the extent of gross_income generated from those activities because these activities did not generate income and the expenses are not otherwise allowable sec_183 bars deductions for the related expensesdollar_figure although it appears that a portion of the expenses associated with the it activity may have been related to k dipal neither the shahs k dipal nor respondent argued for reallocating any expenses from the shahs’ schedule c to k dipal accordingly we do not reach this issue and even if they had argued reallocation was appropriate because of insufficient evidence we are not able to identify which of the schedule c expenses are attributable to the it activities the see sec_183 shahs’ returns do not separate the expenses on schedule c between mr shah’s it financial management and consulting activities v rental property for the years in issue the shahs’ woodward avenue property generated rental income and respondent disallowed portions of the shahs’ reported rental expense deductions respondent showed that the dollar_figure of income reported on schedule c for was rental income from the woodward avenue property and argued that the income and expenses associated with the shahs’ woodward avenue property should have been reported on schedule e for respondent eliminated dollar_figure of rental income from schedule c because it was reported on both schedules c and e during both years respondent disallowed deductions for many of the expenses that mr shah reported but allowed deductions for repairs taxes depreciation and insurance expenses in its notice_of_deficiency sec_469 prevents taxpayers from reducing nonpassive_income by losses attributable to passive activities rental activities are generally considered to be passive activities under sec_469 118_tc_323 langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir there are two principal exceptions to the general_rule that rental_real_estate_activities are per se passive activities the first exception is for taxpayers who qualify as real_estate professionals and the other exception applies if a person actively participates in the activity during the year the shahs leased their woodward avenue property for income this is a passive_activity unless they show that they are either real_estate professionals or actively participating they did not present any evidence that they meet either criterion because the rental of the woodward avenue property is unrelated to the schedule c activities it is not appropriate to aggregate the rental_activity on schedules c as the shahs did although they argued in their petition that their rental activities for the woodward avenue property did not begin until mr shah testified at trial that the dollar_figure in income for on schedule c was from the woodward avenue property consequently the rental income and expenses attributable to the woodward avenue property belong on schedules e further 135_tc_365 sec_469 sec_469 see instructions for schedule e form_1040 e-1 instructions for schedule e form_1040 e-1 because the shahs have not presented any documents to substantiate the expenses they claimed for this property we sustain respondent’s determination disallowing deductions for most of these expenses vi unreported income for k dipal where a taxpayer fails to keep sufficient records under sec_6001 the commissioner may compute taxable_income through a method that clearly reflects income the commissioner’s use of the bank_deposits analysis method has long been approved in such an instance this method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge nontaxable sources include funds attributable to ‘loans gifts inheritances or assets on hand at the beginning of the taxable_period ’ 70_tc_1057 102_tc_632 citing dileo v commissioner t c pincite 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo a bank_deposits analysis may provide prima facie evidence of income and the commissioner is not required to prove the likely source of the income the taxpayer bears the burden of establishing that items should be excluded from income or allowed as deductions one way of proving that an item should have been excluded would be to show that the deposit is derived from a nontaxable sourcedollar_figure respondent determined dollar_figure of unreported income for and dollar_figure for for k dipal on the basis of his bank_deposits analysis in its petition k dipal disagreed with these additions claiming these amounts were nontaxable reimbursements for web site development but it did not provide any evidence at trial to substantiate this claim as a result k dipal did not meet its burden of proving that these amounts should not have been included in its taxable_income vii k dipal’s expenses k dipal claimed deductions for the following expenses taxes and licenses interest salaries and wages repairs and maintenance advertising pension and profit sharing and other expenses these other expenses were further itemized 87_tc_74 46_tc_821 see nicholas v commissioner t c pincite into the following categories training and education legal and professional services utilities accounting auto and truck bank charges dues and subscriptions insurance laundry and cleaning outside services and independent contractors parking fees and tolls postage supplies telephone and travel both parties made concessions relating to k dipal’s claimed deductions at trial k dipal agreed to respondent’s determinations of taxes and licenses expense deductions of only dollar_figure for and dollar_figure for and interest_expense deductions of only dollar_figure for and dollar_figure for respondent in his letter to k dipal dated date allowed additional deductions beyond what k dipal claimed for salaries and wages k dipal did not produce any documents to substantiate the repairs and maintenance advertising or pension and profit-sharing expenses that it deducted although mr shah presented a yearend brokerage statement from that purported to substantiate the pension and profit-sharing expense it was not admitted as evidence at trial because it did not shed light on when contributions were made further the brokerage statements k dipal attached to k dipal deducted dollar_figure for pension and profit-sharing contributions for its petition are not part of the record before us accordingly we sustain respondent’s disallowance of deductions for these expenses of the other expenses deductions claimed k dipal provided a quicken summary that purported to show all of its cashflows for the years in issue and mr shah testified about these expenses many of the expenses k dipal reported were personal to the shahs and not deductible because the expenses are not typical expenses for an it business and do not satisfy the ordinary and necessary requirement of sec_162 specifically the lawn mowing expenses were for lawn care at the shahs’ personal_residence the education expenses were for their daughter’s private high school tuition the medical_expenses were for vitamins doctors’ bills and prescriptions for mr shah the miscellaneous household and home repair expenses in were for the shahs’ entire home and not just for the square feet respondent allowed as a home_office k dipal provided no evidence connecting these expenses with the home_office the retail purchases were for mr shah’s professional attire and clothing for his family the utilities expenses related to their personal_residence the gifts were given to his family members most of the amounts and categories listed on this quicken summary provided at trial did not match the amounts and categories that k dipal reported on its forms when it itemized the other expenses further k dipal did not provide any documents such as receipts credit card statements bank account statements or canceled checks to substantiate these expenses on the quicken summary respondent allowed dollar_figure of the dollar_figure in other expenses deductions k dipal claimed for and dollar_figure of the dollar_figure in other expenses deductions for on the basis of documents k dipal provided during the audit other than uncorroborated testimony and the quicken summary k dipal did not substantiate these expenses k dipal argues in its answering brief that because mr shah used quicken software to keep track of k dipal’s expenses and because mr shah never entered an expense into quicken without supporting bank information it has sufficiently substantiated these expenses we do not agree the quicken summary was not contemporaneous and not supported by source documents and the amounts did not match most of the amounts and categories itemized on k dipal’s returns further most of the expenses appear to be personal accordingly we do not allow any additional deductions beyond those that respondent allowed in his date letter viii sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax respondent bears the burden of production as to the shahs’ penalties the penalties will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally see sec_7491 we note that respondent does not bear the burden of production as to penalties of k dipal a corporation because sec_7491 refers only to an individual 126_tc_191 sec_6664 sec_6662 see 85_tc_934 quoting marcello v continued a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in question an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure however if the taxpayer has substantial_authority for the tax treatment of an item then the portion of the tax attributable to that item is not included in the understatement a taxpayer has substantial_authority only if the weight of authority supporting the tax treatment of the item outweighs the contrary authoritydollar_figure after taking into account the parties’ concessions the shahs’ understatement and k dipal’s understatements for both and exceed continued commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances 116_tc_438 sec_1_6662-3 income_tax regs sec_6662 sec_1_6662-4 income_tax regs sec_1_6662-4 income_tax regs of the tax required to be shown on the respective returns and are greater than dollar_figure accordingly the substantial_understatement penalties under sec_6662 apply respondent has not met his burden of production for applying the substantial_understatement_penalty against the shahs for because there is not a substantial_understatement_of_income_tax for this year the shahs reported a total_tax of dollar_figure we agree with respondent’s determination that the amount of tax required to be shown on the shahs’ return is dollar_figure thus the shahs understated their tax by dollar_figure which is less than of the tax required to be shown on the return accordingly respondent has not shown that there is a substantial_understatement_of_income_tax for however respondent has shown that the shahs and k dipal acted with negligence neither the shahs nor k dipal introduced sufficient records to substantiate the expenses they reported the shahs and k dipal lacked a reasonable basis for deducting those expenses because they were personal including things like lawn care and private school tuition expenses further because they lacked a reasonable basis for deducting these expenses it follows that they lacked substantial_authority for these claimed deductions thus the shahs and k dipal did not meet the substantial_authority standard for overcoming the substantial_understatement_penalty the shahs and k dipal argued that the sec_6662 penalties should not apply because mr shah’s using tax preparation software to generate the returns shows that they acted with reasonable_cause and in good_faith under sec_6664 tax preparation software users must enter accurate information for the software to prepare correct returns mr shah entered personal items into the tax preparation software as business_expenses therefore he caused the software to generate erroneous returns accordingly we find that neither the shahs nor k dipal satisfies the reasonable_cause and good-faith defense of sec_6664 ix conclusion the shahs and k dipal deducted many personal expenses for and as business_expenses k dipal also omitted some income because most of the deducted expenses were personal without substantiation or a combination of both we sustain respondent’s determinations in the notice_of_deficiency as to the shahs and in the notice_of_deficiency as revised by the letter dated date for k dipal further we hold that both the shahs and k dipal are liable for the accuracy-related_penalties under sec_6662 for and in the it profession this is known by the acronym gigo we have considered the parties’ arguments and to the extent not addressed here we find them to be irrelevant moot or without merit to reflect the foregoing appropriate decisions will be entered for respondent
